DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 20 December 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.




Claim Objections

Claim 11 is objected to because of the following informalities:  In line 3, there appears two periods, which is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 appears to depend from itself per line 1.  Such is improper as a claim cannot depend from itself.  Such leads to confusion as to exactly what is being claimed.  Such provides for a lack of antecedent basis for numerous terms throughout the claim.
Claim 9 appears to depend from itself per line 1.  Such is improper as a claim cannot depend from itself.  Such leads to confusion as to exactly what is being claimed.  Such provides for a lack of antecedent basis for numerous terms throughout the claim.



	In claim 12, line 2, there is no antecedent basis for “the bottom”.
	In claim 13, line 2, there is no antecedent basis for “the ends”.
In claim 17, line 1, setting forth a cap appears duplicative since such has already been set forth in claim 14.
	In claim 18, line 2, referencing “the groove” appears vague and indefinite since multiple grooves have been set forth.  Which groove is being referenced?  Further, it does not appear plural ribs can engage a single groove.  Additionally, referencing “the cantilevered beam” appears vague and indefinite since multiple beams have been set forth.  Which beam is being referenced?

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US patent application publication 2012/0054976) in view of Nacamuli (EP publication 3078555).
The publication to Yang discloses the invention substantially as is claimed.  Yang discloses a wiper blade assembly (fig. 5) comprising a wiper strip (wiper blade supported by windshield wiper 10), a force distribution structure (11) and a connector assembly (20, fig. 2).  The connector assembly comprising an elongated base connector (21) having opposite first and second ends.  The base connector includes two longitudinal side walls (214, 215) interconnected by a top surface extending therebetween.  The top surface includes a pair of cantilevered beams, provided between grooves (2121, 2131), and each provided with a respective locking tab (2122, 2132).  The beams extend from a central portion of the top surface towards respective opposite ends of the connector.  The locking tabs are capable of engaging and securing an aperture (222) in a cap (22) or an aperture (123, fig. 3) in a wiper arm (12).  Wings (not numbered but clearly shown in fig. 2) extend alongside the beams at both ends of the base connector.  The base further includes a base support structure (211, fig.3) for securing the base connector to a the force distribution structure (11) as at shaft (111).
	The publication to Yang discloses all of the above recited subject matter with the exception of a first width defined between outer surfaces of a pair of wings at one end of the base connector being greater than a second width defined between outer surfaces of a pair of wings at the other end of the base connector.
The publication to Nacamuli discloses a connector assembly (fig. 12) wherein the base connector (1) thereof include a pair of cantilevered locking tabs (8, 9) in a top surface thereof extending from a central portion towards opposite ends.  The side walls (2) of the base connector include an extended portion (12, fig. 2) to provide the base connector with a greater width at one end (left end fig. 1) than the other end.  A cap (19) is also provided to engage over both ends of the base connector.


	With respect to claim 2, note the rest identified in the below annotated figure.  As shown in figure 5, there are two of such rests and they support wiper arm (12).
With respect to claims 4, 5 (as far as understood) and 16, note figures 2 and 3 which show the arcuate rivet clips in the base support structure (211).  As can be seen in figure 3, the base support structure (211) includes internal side walls interconnected by transverse lateral walls.
	With respect to claim 6, note the projections shown in figure 3 extending downwardly from the top of the base connector on each side of the base support structure (portion 211).  Such resides in the cavity of the base connector defined by side walls and top surface.
	With respect to claim 7, note sidewall (214, fig. 3) with numerous recesses (not numbered but clearly shown) in the bottom thereof.  Such are deemed capable of receiving and securing a bottom projection in a side adapter, at least as far as such defines any particular structure for the recesses.
With respect to claims 12 and 19, note claws (223, fig. 2) which engage the bottom of the base connector sidewalls (214, 215).
With respect to claims 13 and 20, members (223, fig.2) are deemed to be spacers as claimed.  Such act to maintain a gap between the cap and the ends of the wings (see fig. 3).


    PNG
    media_image1.png
    553
    644
    media_image1.png
    Greyscale


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,513,246.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim fully anticipates the claim of the instant application.





Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        





GKG
24 March 2021